332 S.W.3d 863 (2010)
Rolf A. ROSENDAHL, Appellant,
v.
MISSOURI DEPT. OF REVENUE, Respondent.
No. WD 71982.
Missouri Court of Appeals, Western District.
November 16, 2010.
Rolf Rosendahl, Independence, MO, Appellant Acting pro se.
James A. Chenault, III, Jefferson City, MO, for Respondent.
Before: THOMAS H. NEWTON, P.J., JOSEPH M. ELLIS, J. and MICHAEL L. MIDYETT, Sp. J.


*864 ORDER
PER CURIAM:
Mr. Rolf A. Rosendahl appeals the trial court's dismissal of his petition seeking review of the revocation of his driving privileges. The trial court dismissed Mr. Rosendahl's petition with prejudice because it found he filed out of time.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).